Application/Control Number: 17/211,267	Page 2
Art Unit: 2625

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-2-2022 has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-13, and 15-24 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Moon and Oikubo and Larson is found below necessitated by amendment. 
Previous rejections under 35 USC 112 are withdrawn as Applicant has elected the embodiment found in Figure 2 for prosecution in the most recent interview. 
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-10, 12, 13, 15-17, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”).
In regard to claim 1, Moon teaches a pressure-sensitive human-machine interface (HMI) device (see Abstract, pressure of touch) comprising: a surface element comprising an outer surface for receiving pressure inputs (see Fig. 4a-4d 100); a plurality of pressure-sensitive input regions that each include one or more electrodes electrically connected and one or more return electrodes electrically connected arranged on a common substrate (see at least Figs. 6a-6b and 10 with comb electrode shapes for pressure electrodes); and a pressure-sensitive conductive sheet (see Figs. 6a-6b Item 200) comprising (i) a first side disposed adjacent to the common substrate and to both the one or more electrodes and the one or more return electrodes of the plurality of pressure-sensitive input regions and (ii) a second side opposite the first side (see Figs. 6a-6b Item 200 and Fig. 10 with comb electrodes on the same side of the same driving and receiving electrodes), and arranged to deform with both the one or more electrodes and the one or more return electrodes in response to a pressure applied to the surface element (see at least Para. 9, 38, and 82 by bending 200, the capacitance changes between the electrodes to due to a change in difference in space).  
Moon is not relied upon to teach positive electrodes electrically connected to a positive voltage source and one or more return electrodes electrically connected to a return path and come into contact with the electrodes to form an electronic path between the one or more positive electrodes and the one or more return electrodes.
However, Oik teaches positive electrodes electrically connected to a positive voltage source and one or more return electrodes electrically connected to a return path to form an electronic path between the one or more positive electrodes and the one or more return electrodes (see Figs. 3A and 3B where there is contact between a sheet and the electrodes and an electronic path is created upon touching).
It would have been obvious to a person of ordinary skill in the art to modify the electrodes of Moon with the sensing of Oik to reduce the thickness of a sensor (see Para. 7). 
Moon and Oik are not relied upon to teach a second side opposite the first side, and arranged to deform and come into contact the electrodes.
However, Lars teaches a second side opposite the first side, and arranged to deform and come into contact the electrodes (see Figs. 1-3 and Col. 3, Ln 20-33 bridging electrodes with the contact).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to provide ease of manufacturing in a membrane pressure switch (see Col. 1, Ln 25-30). Examiner further notes, Moon as modified by Oil teaches the base product/process of a flexible touch electrode input device while Lars teaches the known technique to have a layer flexible enough to contact the electrodes to yield predictable results in the further flexing and contact of electrodes in the device of Moon as modified by Lars.
In regard to claim 13, Moon teaches a method for manufacturing a human-machine interface (HMI) device (see Abstract, pressure of touch) comprising: obtaining a surface element comprising an outer surface for receiving pressure inputs  (see Fig. 4a-4d 100); forming, on a common substrate, a plurality of pressure-sensitive input regions that each include one or more electrodes electrically connected and one or more return electrodes electrically connected (see at least Figs. 6a-6b and 10 with comb electrode shapes for pressure electrodes); and disposing a pressure-sensitive conductive sheet (see Figs. 6a-6b Item 200) adjacent to the one or more electrodes and the one or more return electrodes of the plurality of pressure-sensitive input regions (see at least Figs. 6a-6b and 10 with comb electrode shapes for pressure electrodes), wherein the pressure-sensitive conductive sheet comprises (i) a first side disposed adjacent to the common substrate, the one or more electrodes, and the one or more return electrodes  and (ii) a second side opposite the first side  (see Figs. 6a-6b Item 200 and Fig. 10 with comb electrodes on the same side of the same driving and receiving electrodes), and arranged to deform with both the one or more electrodes and the one or more return electrodes in response to a pressure applied to the surface element (see at least Para. 9, 38, and 82 by bending 200, the capacitance changes between the electrodes to due to a change in difference in space).  
Moon is not relied upon to teach positive electrodes electrically connected to a positive voltage source and one or more return electrodes electrically connected to a return path and come into contact to form an electronic path between the one or more positive electrodes and the one or more return electrodes.
However, Oik teaches positive electrodes electrically connected to a positive voltage source and one or more return electrodes electrically connected to a return path to form an electronic path between the one or more positive electrodes and the one or more return electrodes (see Figs. 3A and 3B where there is contact between a sheet and the electrodes and an electronic path is created upon touching).
It would have been obvious to a person of ordinary skill in the art to modify the electrodes of Moon with the sensing of Oik to reduce the thickness of a sensor (see Para. 7). 
Moon and Oik are not relied upon to teach a second side opposite the first side, and arranged to deform and come into contact the electrodes.
However, Lars teaches a second side opposite the first side, and arranged to deform and come into contact the electrodes (see Figs. 1-3 and Col. 3, Ln 20-33 bridging electrodes with the contact).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to provide ease of manufacturing in a membrane pressure switch (see Col. 1, Ln 25-30). Examiner further notes, Moon as modified by Oil teaches the base product/process of a flexible touch electrode input device while Lars teaches the known technique to have a layer flexible enough to contact the electrodes to yield predictable results in the further flexing and contact of electrodes in the device of Moon as modified by Lars.
In regard to claim 22, Moon teaches a method (see Abstract), comprising: detecting, by a control circuit of a pressure-sensitive human-machine interface (HMI) device (see Abstract pressure touchscreen), a change in voltage across each of one or more pressure-sensitive input regions of a circuit board (see Para. 39 converting signal to voltage), wherein each pressure-sensitive input region comprises one or more electrodes electrically connected and one or more return electrodes electrically connected arranged on a common substrate and electrically connected to the control circuit (see at least Figs. 6a-6b and 10 with comb electrode shapes for pressure electrodes); detecting, by the control circuit, at least one of (i) a user interaction with a surface of the pressure-sensitive HMI device  (see Figs. 6a-6b Item 200) or (ii) an object resting on the surface based on each change in voltage, wherein the pressure-sensitive HMI device comprises a pressure-sensitive conductive sheet disposed between the surface and the circuit board, the pressure-sensitive conductive sheet (see Para. Converting signal to voltage) comprising (i) a first side disposed adjacent to the common substrate and to both the one or more electrodes and the one or more return electrodes of the one or more pressure-sensitive input regions and (ii) a second side opposite the first side  (see Figs. 6a-6b Item 200 and Fig. 10 with comb electrodes on the same side of the same driving and receiving electrodes), and arranged to deform with both the one or more electrodes and the one or more return electrodes in response to a pressure applied to the surface (see at least Para. 9, 38, and 82 by bending 200, the capacitance changes between the electrodes to due to a change in difference in space); and performing an action in response to detecting at least one of the user interaction or the object (see Para. 4, user to interact with touchscreen).  
Moon is not relied upon to teach positive electrodes electrically connected to a positive voltage source and one or more return electrodes electrically connected to a return path and come into contact to form an electronic path between the one or more positive electrodes and the one or more return electrodes.
However, Oik teaches positive electrodes electrically connected to a positive voltage source and one or more return electrodes electrically connected to a return path to form an electronic path between the one or more positive electrodes and the one or more return electrodes (see Figs. 3A and 3B where there is contact between a sheet and the electrodes and an electronic path is created upon touching).
It would have been obvious to a person of ordinary skill in the art to modify the electrodes of Moon with the sensing of Oik to reduce the thickness of a sensor (see Para. 7). 
Moon and Oik are not relied upon to teach a second side opposite the first side, and arranged to deform and come into contact the electrodes.
However, Lars teaches a second side opposite the first side, and arranged to deform and come into contact the electrodes (see Figs. 1-3 and Col. 3, Ln 20-33 bridging electrodes with the contact).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to provide ease of manufacturing in a membrane pressure switch (see Col. 1, Ln 25-30). Examiner further notes, Moon as modified by Oil teaches the base product/process of a flexible touch electrode input device while Lars teaches the known technique to have a layer flexible enough to contact the electrodes to yield predictable results in the further flexing and contact of electrodes in the device of Moon as modified by Lars.
Regarding claim 6, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon further teaches wherein each electrode comprises a conductive trace arranged on a circuit board (see Para. 41).
Regarding claim 8, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon further teaches wherein a set of the plurality of pressure-sensitive input regions are arranged to form a two-dimensional array (see Fig. 1).  
Regarding claim 9, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon further teaches wherein the outer surface for receiving pressure inputs defines a polygon, and a set of the plurality of pressure-sensitive input regions are arranged along the edges of the polygon (see Fig. 10 comb shape).  
Regarding claim 10, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon further teaches further comprising a control circuit electrically connected to each pressure-sensitive input region, wherein the control circuit is configured to (i) detect user interactions with the outer surface based on electrical signals received from the pressure-sensitive input regions and (ii) operate one or more objects based on the detected user interactions (see at least Para. 4, 9, 35, 39, sensing pressure signals to allow the user to interact with the display touchscreen).  
Regarding claim 12, Moon in view of Oik and Lars teaches all the limitations of claim 1. Lars further teaches comprising a control circuit electrically connected to each pressure-sensitive input region, wherein the control circuit is configured to map a location of an object placed on the outer surface based on pressure- sensitive inputs detected at the pressure-sensitive input regions (see Figs. 1-3 pressing a location is mapped to a key).  
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation mapping of Lars to provide ease of manufacturing in a membrane pressure switch (see Col. 1, Ln 25-30). Examiner further notes, Moon as modified by Oil teaches the base product/process of a flexible touch electrode input device while Lars teaches the known technique to have a layer flexible enough to contact the electrodes to yield predictable results in the further flexing and contact of electrodes in the device of Moon as modified by Lars.
Regarding claim 15, Moon in view of Oik and Lars teaches all the limitations of claim 13. Moon further teaches pressure-sensitive (See Abstract). wherein forming the plurality of pressure-sensitive input regions comprises forming the one or more  electrodes and the one or more return electrodes on the common substrate, with the one or more electrodes and the one or more return electrodes being disposed adjacent to the first side of the pressure- sensitive conductive sheet (see Figs. 6a-6b Item 200 and Fig. 10 with comb electrodes on the same side of the same driving and receiving electrodes).  
Moon is not relied upon to teach positive electrodes.
However, Oik teaches positive electrodes  (see Figs. 3A and 3B where there is contact between a sheet and the electrodes and an electronic path is created upon touching).
It would have been obvious to a person of ordinary skill in the art to modify the electrodes of Moon with the sensing of Oik to reduce the thickness of a sensor (see Para. 7). 
Regarding claim 16, Moon in view of Oik and Lars teaches all the limitations of claim 13. Moon further teaches adhering the pressure-sensitive conductive sheet to the pressure-sensitive input regions (see at least Para. 73 adhesive).  
Regarding claim 17, Moon in view of Oik and Lars teaches all the limitations of claim 13. Moon further teaches electrically connecting a control circuit to each pressure-sensitive input region (see Fig. 1, controller).  
Regarding claim 24, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon further teaches wherein the one or more positive electrodes of each pressure sensitive input region comprises multiple first conductive segments that are parallel with multiple second conductive segments of the one or more return electrodes of the pressure sensitive input region (see at least Figs. 1 and 10 comb electrodes).  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”) in further view of Nathan et al. (U.S. App. 2017/0371470).
Regarding claim 4, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon, Oik, and Lars are not relied upon to teach wherein the pressure-sensitive conductive sheet comprises a polymeric foil impregnated with a conductive material.  
However, Nathan teaches wherein the pressure-sensitive conductive sheet comprises a polymeric foil impregnated with a conductive material (see Para. 137 PVDF).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars using the PVDF of Nathan to provide transparency (see Para. 299). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”) in further view of Keyes et al. (U.S. App. 2017/0261386).
Regarding claim 5, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon, Oik, and Lars are not relied upon to teach wherein the pressure-sensitive conductive sheet comprises Velostat.  
However, Keyes teaches wherein the pressure-sensitive conductive sheet comprises Velostat (see Para. 36).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to use Velostat of Keyes to properly measure voltage differences of the compressed material (See Para. 36). 

Claim(s) 7, 11, 20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”) in further view of Hillis et al. (U.S. App. 2011/0022991).
Regarding claim 7, Moon in view of Oik and Lars teaches all the limitations of claim 1. Moon further teaches wherein a set of the plurality of pressure-sensitive input regions are arranged in a straight line (See Fig. 1).
Moon, Oik, and Lars are not relied upon to teach for detecting swipe inputs.  
However, Hillis teaches for detecting swipe inputs (see Fig. 4, various gestures control action of image).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to use control gestures of Hillis for user interactivity (See Para. 3).
Regarding claim 11, Moon in view of Oik and Lars teaches all the limitations of claim 10. Moon, Oik, and Lars are not relied upon to teach wherein the control circuit is configured to detect gesture inputs from sequences of touch inputs detected based on electrical signals received from a sequence of pressure-sensitive input regions.  
Moon does teach the concept of pressure-sensitive input regions in a display (see Abstract). 
However, Hillis teaches wherein the control circuit is configured to detect gesture inputs from sequences of touch inputs detected based on electrical signals received from a sequence of pressure-sensitive input regions (see Figs. 4-7 for compound gestures and their effect on the displayed GUI elements).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to use control gestures of Hillis for user interactivity (See Para. 3).
Regarding claim 20, Moon in view of Oik and Lars teaches all the limitations of claim 17. Moon further teaches wherein the surface element for receiving pressure inputs comprises the method further comprising: disposing the pressure-sensitive input regions, the pressure-sensitive conductive sheet (see Abstract and Figs. 1, and 6A-6B) Moon, Oik, and Lars are not relied upon to teach a table top, and the control circuit below the table top.  
However, Hillis teaches a table top, and the control circuit below the table top  (see Figs. 2 and 3 where the touchscreen is below the edge of the table).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to use table top area of Hillis for user interactivity (See Para. 3).
Regarding claim 23, Moon in view of Oik and Lars teaches all the limitations of claim 22. Moon further teaches wherein detecting the user interaction with the surface comprises detecting changes in voltage along pressure-sensitive input regions (see at least Abstract, Para. 39, and Figs. 1-6B disclosing using converted voltage to determine input pressure). Moon, Oik, and Lars are not relied upon to teach a sequence of changes and along a sequence of input regions. 
However, Hillis teaches a sequence of changes and along a sequence of input regions (see Figs. 4-7 for compound gestures and their effect on the displayed GUI elements uses a sequence of changes and Para. 26 disclosing the changes involve voltage differentials).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to use control gestures of Hillis for user interactivity (See Para. 3). Examiner further notes Moon, Oil, and lars discloses the base product/process of a pressure sensitive touchscreen while Hillis discloses the known technique to accept an input sequence to yield predictable results of GUI interaction with the pressure input in the device of Moon, Oik, and Lars.
Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”) in further view of Crestron TSW-1060-B-S (February 20, 2019 https://www.crestron.com/en-US/Products/Control-Surfaces/Touch-Screens/Large-Touch-Screens/TSW-1060-B-S hereinafter “Crestron”).
Regarding claim 18, Moon in view of Oik and Lars teaches all the limitations of claim 17. Moon, Oik, and Lars are not relied upon to teach attaching the pressure-sensitive input regions to a wall associated with an indoor or outdoor structure; and electrically connecting the control circuit to an object associated with the structure.  
As discussed above Moon does teach the concept of pressure-sensitive input regions (See Abstract).
However, Crestron teaches attaching the touch-sensitive input regions to a wall associated with an indoor or outdoor structure; and electrically connecting the control circuit to an object associated with the structure (see at least pages 1-3 touchscreen wall mounted to control home theater, HVAC, and other devices).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to be wall mounted of Crestron for a clean appearance user interface device (see Crestron page 1).
Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”) in further view of Franklin et al. (U.S. App. 2013/0083496).
Regarding claim 19, Moon in view of Oik and Lars teaches all the limitations of claim 17. Moon, Oik, and Lars are not relied upon to teach connecting the electrodes of the pressure-sensitive input regions to a flat flexible battery.  
Moon as discussed above does teach connecting the electrodes of the pressure-sensitive input regions (see Abstract).
However, Franklin teaches a flat flexible battery (Fig. 3 Item 34).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars to be powered by a flexible battery to prevent damage (see Para. 4).
Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (U.S. App. 20170102823) in view of Oikubo et al. (U.S. App. 20170115804 hereinafter referred to as “Oik”) and Larson (U.S. Pat. 4,017,697 hereinafter “Lars”) in further view of Crestron TSW-1060-B-S (February 20, 2019 https://www.crestron.com/en-US/Products/Control-Surfaces/Touch-Screens/Large-Touch-Screens/TSW-1060-B-S hereinafter “Crestron”) in further view of Cass, “5 WAYS TO HIDE OR DECORATE AROUND THE TV, ELECTRONICS, AND CORDS” June 29, 2015, https://www.remodelaholic.com/ways-to-hide-decorate-around-tv-electronics-cords/4/ hereinafter “Cass”)
Regarding claim 21, Moon in view of Oik and Lars and Crestron teaches all the limitations of claim 18. Moon further teaches wherein the surface element for receiving pressure inputs the pressure-sensitive input regions, the pressure-sensitive conductive sheet, (See Abstract and Figs. 6A and 6B). Moon, Oik, and Lars are not relied upon to teach comprises a wall covering, the method further comprising: disposing and the control circuit behind the wall covering.  
However, Cass teaches a wall covering, the method further comprising: disposing and the control circuit behind the wall covering (see page 10-13 hiding electronics recessed and/or behind the wall panel or planks).
It would have been obvious to a person of ordinary skill in the art to modify the deformable layer of Moon with the sensing of Oik and contact upon deformation of Lars and behind wall coverings of Cass to hide when access is not needed or for stylistic elegance (see Pages 10-13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2625